Citation Nr: 0004185	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for dementia. 

2.  Entitlement to service connection for a left eye 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954, May 1954 to September 1956, April 1960 to March 1969, 
and July 1969 to April 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

In February 1996, the Board remanded this matter for 
additional development of the record.  



REMAND

The veteran contends that he suffers from dementia and a left 
eye disorder which is due to disease or injury which was 
incurred in or aggravated by service.  As a preliminary 
matter, the Board finds that the veteran's claims are 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a).  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in February 1996 to 
include VA neurology and ophthalmology examinations to 
determine the nature and likely etiology of his claimed 
dementia and left eye disorder, respectively.  

The veteran was afforded a VA neurological examination in 
December 1996.  At that time a diagnosis of multi-infarct 
dementia was recorded.  An addendum to the examination dated 
in July 1997 noted that the MRI scan performed in conjunction 
with the examination showed multi-infarct dementia which 
would not be consistent with a single or closed head injury.  
The examiner explained that the veteran was demonstrating a 
progressive, ongoing dementing process, which the MRI 
correlated to multi-infarct dementia resulting from a 
vascular event.  

The veteran was most recently afforded a VA examination of 
his left eye in December 1997.  At that time, it was reported 
that the veteran's history indicated that his coronary artery 
disease had caused a vascular accident in his left eye which 
had left him with little or no vision in that eye.  It was 
further noted that the veteran's vision in his left eye had 
begun to decline in 1963 and that he had suffered several 
small strokes before undergoing carotid artery surgery in 
1990.  The examining physician explained that, although the 
clinical evidence was not consistent, the preponderance of 
the clinical findings supported the conclusion that the 
veteran's left eye vision loss was secondary to organic 
causes as opposed to amblyopia.  

Based on the reports submitted, the examining physicians 
failed to follow the directives of the February 1996 remand 
order.  Specifically, it is unclear whether the veteran's 
claims file was reviewed in conjunction with the 
examinations.  Furthermore, the physicians failed to provide 
an opinion as to the medical probability that the veteran's 
dementia and left eye disabilities are due to disease or 
injury which was incurred in or aggravated by service.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the veteran must be 
afforded another examination so as to obtain an informed 
medical opinion as to the likely etiology of his dementia and 
left eye disorder.  In addition, all medical records should 
be obtained for review.  

The Board further notes that the veteran included a claim for 
service connection for stenosis, carotid artery, with 
strokes, to include as secondary to exposure to Agent Orange, 
with his original claim submitted in March 1991; however, 
this claim was never adjudicated by the RO.  The Board finds 
that the developed matters pertaining to service connection 
for dementia and a left eye disorder are inextricably 
intertwined with the claim of service connection for 
stenosis, carotid artery, with strokes.  See Henderson v. 
West, 12 Vet. App. 11 (1998) (where a decision on one issue 
would have a significant impact upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of judicial resources, the two 
claims are inextricably intertwined).  Thus, it would be 
inappropriate for the Board to proceed with adjudication of 
these issues without an initial determination by the RO as to 
whether the veteran is entitled to service connection for 
stenosis, carotid artery, with strokes.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
complaints involving dementia and a left 
eye disorder since service.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
neurological examination in order to 
determine the nature and likely etiology 
of his claimed dementia.  All indicated 
testing should be performed.  The claims 
folder should be made available to the 
examiner for review.  Based on his/her 
review of the case, the examiner should 
express an opinion as to the medical 
probability that the veteran's dementia 
is the result of disease or injury in 
service, as claimed by the veteran.  The 
examiner should offer a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  The veteran should be afforded a VA 
ophthalmology examination in order to 
determine the nature and likely etiology 
of any current left eye disorder.  All 
appropriate testing should be performed.  
The examiner should review the claims 
folder and offer an opinion as to the 
medical probability that any current left 
eye disorder is due to disease or injury 
in service, as claimed by the veteran.  
If any identified left eye disorder is 
determined to have existed prior to 
service, the examiner should offer an 
opinion as to whether the disorder 
underwent an increase in severity beyond 
the natural progression during the period 
of service.  The examiner should provide 
a thorough explanation for the 
conclusions reached.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

4.  After initial adjudication of the 
issue of whether the veteran is entitled 
to service connection for stenosis, 
carotid artery, with strokes, to include 
as secondary to exposure to Agent Orange, 
the RO should again review the veteran's 
claims.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


